     Case 19-50012      Doc 70     Filed 03/14/19     EOD 03/14/19 13:23:36         Pg 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


In re:                                    )               Case No. 18-09108-RLM-11
                                          )               Adv. No. 19-50012
USA GYMNASTICS,                           )
                                          )               Chapter 11
                  Debtor.                 )
_________________________________________ )
                                          )
USA GYMNASTICS,                           )
                                          )               JOINT   STIPULATION    AND
                  Plaintiff,              )               PROPOSED     ORDER     FOR
                                          )               DISMISSAL         WITHOUT
v.                                        )               PREJUDICE   OF   AMERICAN
                                          )               INTERNATIONAL GROUP, INC.
ACE AMERICAN INSURANCE COMPANY,           )
GREAT AMERICAN ASSURANCE                  )
COMPANY, LIBERTY INSURANCE                )
UNDERWRITERS INC., NATIONAL               )
CASUALTY COMPANY, RSUI INDEMNITY )
COMPANY, TIG INSURANCE COMPANY,           )
VIRGINIA SURETY COMPANY, INC. F/K/A )
COMBINED SPECIALTY INSURANCE              )
COMPANY, WESTERN WORLD INSURANCE )
COMPANY, ENDURANCE AMERICAN               )
INSURANCE COMPANY, AMERICAN               )
INTERNATIONAL GROUP, INC., AMERICAN )
HOME ASSURANCE COMPANY, AND DOE )
INSURERS                                  )
                                          )
                  Defendants.             )
_________________________________________ )



         Debtor-Plaintiff USA Gymnastics (“USAG”) and Defendant American International

Group, Inc. (“AIG”), by and through their respective attorney of record, hereby stipulate, pursuant

to Fed. R. Bankr. P. 41(a) and Local Rule B-9019-1(b)(1), to the Dismissal Without Prejudice of




                                                1
    Case 19-50012        Doc 70     Filed 03/14/19     EOD 03/14/19 13:23:36     Pg 2 of 4



AIG from the above captioned Adversary Proceeding, including all claims against AIG as stated

therein, with each party to bear its own attorney’s fees and costs.

       SO STIPULATED.


DATED:         March 14, 2019                 FORAN GLENNON PALANDECH PONZI & RUDLOFF P.C.

                                              By:    /s/ Susan N.K. Gummow
                                              Susan N.K. Gummow (Admitted Pro Hac Vice)
                                              Igor Shleypak (Admitted Pro Hac Vice)
                                              222 N. LaSalle St., Suite 1400
                                              Chicago, IL 60601
                                              Telephone:     (312) 863-5000
                                              Facsimile:     (312) 863-5009
                                              Email:         sgummow@fgppr.com
                                                             ishleypak@fgppr.com

                                              Attorney for Defendant
                                              AMERICAN INTERNATIONAL GROUP, INC.



And with authority from:
                                              Gregory M. Gotwald, #24911-49
                                              Tonya J. Bond, #24802-49
                                              Steven A. Baldwin, #34498-49
                                              Christopher E. Kozak, #P82156
                                              Plews Shadley Racher & Braun LLP
                                              1346 N. Delaware St.
                                              Indianapolis, IN 46202
                                              Tel: 317.637.0700
                                              ggotwald@psrb.com
                                              tbond@psrb.com
                                              sbaldwin@psrb.com
                                              ckozak@psrb.com

                                              Attorney for Plaintiff
                                              USA GYMNASTICS




                                                 2
     Case 19-50012       Doc 70    Filed 03/14/19    EOD 03/14/19 13:23:36      Pg 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION



In re:                                    )             Case No. 18-09108-RLM-11
                                          )             Adv. No. 19-50012
USA GYMNASTICS,                           )
                                          )             Chapter 11
                  Debtor.                 )
_________________________________________ )
                                          )
USA GYMNASTICS,                           )
                                          )             PROPOSED ORDER APPROVING
                  Plaintiff,              )             JOINT   STIPULATION    FOR
                                          )             DISMISSAL         WITHOUT
v.                                        )             PREJUDICE   OF   AMERICAN
                                          )             INTERNATIONAL GROUP, INC.
ACE AMERICAN INSURANCE COMPANY,           )
GREAT AMERICAN ASSURANCE                  )
COMPANY, LIBERTY INSURANCE                )
UNDERWRITERS INC., NATIONAL               )
CASUALTY COMPANY, RSUI INDEMNITY )
COMPANY, TIG INSURANCE COMPANY,           )
VIRGINIA SURETY COMPANY, INC. F/K/A )
COMBINED SPECIALTY INSURANCE              )
COMPANY, WESTERN WORLD INSURANCE )
COMPANY, ENDURANCE AMERICAN               )
INSURANCE COMPANY, AMERICAN               )
INTERNATIONAL GROUP, INC., AMERICAN )
HOME ASSURANCE COMPANY, AND DOE )
INSURERS                                  )
                                          )
                  Defendants.             )
_________________________________________ )




         The Joint Stipulation for Dismissal without Prejudice of American International Group,

Inc. is approved. American International Group, Inc. and all claims asserted against American




                                               3
    Case 19-50012    Doc 70     Filed 03/14/19    EOD 03/14/19 13:23:36      Pg 4 of 4



International Group, Inc. in Adversary Proceeding 19-50012 are hereby dismissed without

prejudice.



       Dated:________________


                                                 The Honorable Robyn L. Moberly
                                                 United States Bankruptcy Court Judge
                                                 Southern District of Indiana




                                           4
